Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to an Amendments filed November 20, 2020.            .
Allowable Subject Matter

Claims 1 – 3 and 5 - 16 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach segmenting, by the one or more processors and in response to the determining, the profiles into a plurality of segments, the segmenting based on the one or more account usage variables of a plurality of accounts, each profile updated with the segment to which that account profile has been assigned; generating, by the one or more processors, a segment profile for each segment of the plurality of segments, the segment profile having one or more segment behavior variables indicative of a cumulative account behavior of one or more customers in that segment; determining, by the one or more processors, an outlier score associated with the received transaction record, the outlier score determined by at least applying a machine learning model, the machine learning model comprising an outlier detector, and the outlier detector configured to at least: compute a plurality of transaction variables, each of the plurality of transaction variables indicative of a risk factor associated with the transaction record; determine whether a value of the plurality 

	The following prior art references have been deemed most relevant to the allowed claim(s):
	
The closest prior art Stanley M. Josephson (Pat. # US 4,974,878) teaches there are disclosed herein methods and systems for affecting the accounting functions of debiting and crediting a bank's account records, a payor's bank account records and a corporation's accounts receivable or balance forward records with their customer's payments, and are based on the ability of a payment coupon with appropriate payor's authorization and necessary pre-printed machine readable data to create a variety of multi-function transactions. By combining all of the required data elements in a single payment coupon document at either the time of preparation or at the time of receipt of the payment coupon by the corporation, the requirement for subsequent redundant, labor intensive processes are eliminated. The single payment coupon becomes a multi-

The closest prior art Walter W. Lee et al. (Pub. # US 2002/0099649 A1) teaches transaction processing of online transactions at merchant sites determines the likelihood that such transactions are fraudulent, accounting for unreliable fields of a transaction order, which fields do not reliably identify a purchaser. A scoring server using statistical model uses multiple profiles associated with key fields, along with weights to indicate the degree to which the profiles identify the purchaser of the transaction.

The arguments presented by the Applicant along with the amendments to the claims and the combination of elements, such as, "A  fraud  detection  solution for [Faster Payments  System] FPS is challenging due to its real-time characteristic’s. For example, all payments under the FPS  must  be finalized  and settled  in under fifteen  seconds,  so any intended  fraud  screening system must  be  near  real-time".  The  current  subject  matter  solves  this  problem associated  with fraud detection  in an FPS system  by providing  a process for generating profiles to summarize  transaction  data, detect outliers of the transaction  data, and segment  data and for scoring a transaction based on the profiles, all within the FPS system time requirements (e.g., 15 seconds).   Specifically,   the  method   of  claim   one  includes  "updating,   by  the  one  or more processors,  the profile  records  of the database  based  on a type of transaction  record received;" "segmenting, by the one or more processors and in response to the determining, the profiles into a plurality  of segments,  the segmenting  based  on the one or more account usage variables  of a plurality  of  accounts,  each  profile  updated  with  the segment  to which  that  account profile  has been assigned;" "generating a first score based on values of the plurality of transaction variables, an account profile associated with the transaction  record, and a corresponding segment profile;" and  "providing, by the one or more processors and in response to the determining, an indication whether a payment associated with the transaction record is likely fraudulent, wherein providing the indication  occurs within fifteen  seconds  of receiving the transaction  record."  Such outputs to  the  user  have  real-life  practical  applications  -   a  new  ability  to monitor  and  analyze transaction  activity  in a time constrained  environment  (e.g., within 15 seconds) to determine an indication of fraudulent activity.  Also,   Claim   I   implements  improvement   by   at   least, "determining,  by  the  one  or  more  processors,  an  outlier  score  associated  with  the  received transaction  record,  the  outlier  score  determined  by at least  applying  a machine learning  model, the machine learning model  comprising an outlier detector."  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/John H. Holly/Primary Examiner, Art Unit 3696